Citation Nr: 0431941	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for revocation of forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had recognized Guerilla service from January 1944 
to May 1945.  The veteran died in July 1962.

This appeal arises from an August 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  Appellant testified by 
a Decision Review Officer at the RO in June 2003.  Appellant 
withdrew her request for a Travel Board hearing in a written 
statement received in June 2003.  


FINDINGS OF FACT

1.  By rating determination in May 1999, the RO denied the 
appellant's claim for revocation of forfeiture of her rights 
to Department of Veterans Affairs (VA) benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002); the decision 
is final.  

2.  Evidence received since the May 1999 rating determination 
does not raise a reasonable possibility of substantiating the 
claim to reopen revocation of forfeiture of the appellant's 
rights to Department of Veterans Affairs (VA) benefits under 
the provisions of 38 U.S.C.A. § 6103(a) (West 2002).


CONCLUSIONS OF LAW

1.  The May 1999 rating determination, which denied to reopen 
appellant's claim for revocation of forfeiture of her rights 
to Department of Veterans Affairs (VA) benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002), is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the May 1999 rating 
determination is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Although this VCAA notice was not issued to the veteran prior 
to the initial unfavorable decision, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice on the issue did not result in prejudicial error in 
this case.  

In the instant case, the agency of original jurisdiction 
provided the appellant notice of the passage of the VCAA and 
the duty to notify her regarding the claim in an April 2004 
letter.  The RO notified the appellant of the evidence and 
information necessary to substantiate a new and material 
evidence claim in the April 2004 notification letter.  The VA 
fully notified the appellant of what is required to 
substantiate such claims in this notification letter.  In 
addition, the September 2003 supplemental statement of the 
case (SSOC) provided the appellant with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letter and the SSOC 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send records pertinent to 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes numerous witness 
statements, VA medical records, and numerous statements from 
the appellant.  It does not appear that there are additional 
records that are necessary to procure prior to arriving at a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Review of the record shows that the veteran died in July 
1962.  In September 1962, the appellant was awarded 
Dependency and Indemnity compensation (DIC) as an unmarried 
widow of the veteran, [redacted].  In an August 1966 
administrative decision from Manila, Philippines, the RO 
determined that the appellant was no longer recognized as the 
unremarried widow of the veteran.  The law precludes 
recognition of the appellant as an unmarried widow of the 
veteran if she lived with a man and represented herself as 
the wife of that man.  The determination was based upon a 
field examination report dated in August 1966, which showed 
that the appellant was living with a [redacted]  since the 
middle of 1963 as his wife and had been representing herself 
to the public as such.  They had one child as a result of 
their relationship.  Because appellant was no longer found to 
be an unmarried widow of the veteran, DIC benefits were 
revoked.  

In a statement received in October 1970, appellant applied 
for VA to restore her DIC benefits.  Appellant stated in 
February 1971 that her relationship with [redacted] terminated 
in 1965 when he abandoned her.  She was also deposed in April 
1972 where she repeated her contention that she had not lived 
with anyone in the relation of husband and wife since [redacted]  
 abandoned her in 1965.  However, a field examination 
report dated in June 1972 provided evidence from several 
witnesses stating that appellant was still living with [redacted]  
 as of the date of their affidavits in June 1972.  In 
evidence at that time were affidavits from friends of 
appellant stating that she was not living with [redacted]  since 
1965.  

Based upon the above information, an August 1972 
administrative decision from Manila, Philippines, the RO 
determined that the evidence warranted submission of whether 
the appellant presented false and material evidence in the 
prosecution of her claim.  The RO determined that the 
statements from the appellant and witness statements in 
support of her claim were material and false.  It was further 
determined that she had knowingly and with intention to 
secure benefits, furnished false and fraudulent evidence of 
unremarried widow status for the purpose of having her DIC 
benefits restored.  The RO recommended that the matter be 
presented to the Chief Attorney for forfeiture consideration 
under 38 U.S.C.A. § 6103(a).  

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2004).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000). The CAVC has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the CAVC pointed 
out that the "beyond a reasonable doubt" standard is a 
higher standard of proof than the "clear and unmistakable 
evidence (obvious or manifest)" standard required to rebut 
the presumption of aggravation under 38 C.F.R. § 3.306(b) or 
the "clear and convincing evidence" standard set forth at 
38 C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.

The VA must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly 
made or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  

In a May 1974 decision, the Director of the Compensation and 
Pension (C&P) Service determined that appellant had forfeited 
all rights, claims and benefits under the laws administered 
by the VA, as provided by 38 U.S.C.A. § 6103(a).  Appellant 
appealed the decision to the Board.  In a December 1975 
decision, the Board denied appellant's appeal for removal of 
forfeiture declared against her under 38 U.S.C.A. §  6103(a) 
(38 U.S.C.A. § 3503 at that time).  Unless the Chairman of 
the Board orders reconsideration, all Board decisions are 
final on the date stamped on the face of the decision.  38 
C.F.R. § 20.1100(a); 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  
Here, the Board denied appellant's claim for reconsideration 
in February 1977.  

Subsequent to the Board decision and reconsideration 
determination in February 1977, the appellant submitted 
numerous witness statements that appellant and [redacted]  were 
not living as husband and wife in 1971 or thereafter, and 
evidence that [redacted]  was deceased as of 1998.  Her claim to 
reopen the issue of removal of forfeiture declared against 
her under 38 U.S.C.A. § 6103(a) was denied several times by 
the RO.  The last denial by the RO was in May 1999.  
Appellant was notified of her right to appeal this decision 
by letter dated in May 1999.  Appellant did not file a timely 
appeal.  As such, the May 1999 rating decision is final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

New and Material Evidence

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the appellant's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In support for her claim to reopen a claim for revocation of 
the forfeiture declared against appellant under 38 U.S.C.A. 
§ 6103(a), appellant submitted written statements dated in 
November 2001, February 2002, February 2004, and testimony 
before the RO in June 2003.  Appellant's representative also 
submitted a detailed argument in support of her claim.  She 
also submitted her marriage certificate with the veteran in 
1954 and VA medical records dated in May 2002 showing her 
current diseases and disorders.  

Upon review, the marriage certificate showing the marriage of 
the veteran and appellant is already of record and is 
therefore not new evidence.  The evidence showing treatment 
for appellant in 2002 is new evidence; however, it is not 
material evidence in that it does not address the issue of 
whether she knowingly submitted false evidence in her claim 
for restoration of DIC benefits.  

As for the contentions raised by appellant's representative 
and appellant, appellant's representative asserted that her 
benefits were wrongly revoked to begin with, that the field 
investigation performed in 1966 was conducted in a hostile 
manner and adversarial in nature (inapposite of the uniquely 
pro-claimant and non-adversarial nature of VA claims), that 
there was insufficient proof to revoke her DIC benefits in 
1966, and that she never remarried to [redacted] or anyone 
else.  Appellant's representative essentially asserts that 
the original Board decision in 1975 and subsequent RO 
determinations should never have come fruition as the 
original revocation of DIC benefits in August 1966 was 
incorrect.

While appellant's representative raise strong arguments in 
support of her claim, these arguments do not raise new and 
material evidence to reopen her claim.  The issue as to 
whether to reinstate DIC benefits revoked in 1966 was raised 
by the appellant in 1971 and the RO and Board determined at 
that time that the evidence demonstrated that she knowingly 
submitted false evidence in support of her claim for 
restoration of DIC.  The opportunity to undue or change an 
incorrect determination in 1966 was available to appellant in 
1971; however, it was found that her actions during that time 
forfeited her rights under now 38 U.S.C.A. § 6103(a).  
Therefore, regardless of whether the 1966 decision was 
correctly or incorrectly made, her subsequent actions 
resulted in forfeiture of her rights.  Even if the 1966 
determination was clearly wrong, appellant had remedies 
available to her, one that she exercised in reapplying for 
DIC benefits.  However, no prior decision, even one that is 
incorrect, excuses an applicant for knowingly submitting 
false and material evidence in support of her claim.  

What the Board is currently seeking is new and material 
evidence demonstrating that she did not knowingly submit 
false evidence in support of her claim.  The Board also 
recognizes the representative's argument that she was 
confused or did not understand the definition of marriage due 
to culture differences.  However, this argument is spurious 
in this case as the appellant herself stated in a statement 
submitted by her in November 2001 that the decision of the RO 
was correct.  Her only disagreement with the RO determination 
was objection to the harshness of the penalty as a result of 
her actions.  Her admission that the factual findings were 
correct destroys any argument by her representative that she 
did not understand the definition of marriage or how it is 
applied under VA laws and regulations.  

Appellant's argument that the forfeiture of her rights under 
38 U.S.C.A. § 6103(a) is too harsh and discriminatory in 
nature and that over 35 years have passed since revocation of 
her benefits is not at issue in this claim.  She has not 
provided new and material evidence to reopen her claim.  
Until such time, her claim remains denied.  While the Board 
recognizes her statements, including her testimony that she 
deserves benefits due to her age and physical condition, 
these are not grounds for reopening her claim.  She must show 
new and material evidence that she did not knowingly submit 
false evidence in support of her claim to restore DIC 
benefits.  Based upon her statements in the November 2001 
letter that the earlier decision by the RO was correct and 
the lack of material evidence in support of her claim, there 
is no new and material evidence demonstrating that she did 
not knowingly submit false evidence in support of her claim 
in 1971 and 1972.  As such, the evidence received subsequent 
to the May 1999 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis to reopen the appellant's claim.  38 U.S.C.A. § 5108.    


ORDER

New and material evidence has not been submitted to reopen a 
claim for revocation of forfeiture of the appellant's rights 
to Department of VA benefits under the provisions of 
38 U.S.C.A. § 6103(a) (Wet 2002).  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



